Order entered December 20, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00529-CV

                     HAMPDEN CORPORATION, ET AL, Appellants

                                               V.

                              REMARK, INC. ET AL, Appellees

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 366-00342-06

                                           ORDER
       We GRANT appellants’ December 17, 2013 unopposed motion for extension of time to

file reply brief and ORDER the brief filed January 20, 2014. Appellants are cautioned that no

further extensions will be granted absent exigent circumstances.




                                                      /s/   DAVID LEWIS
                                                            JUSTICE